            Case 1:21-cv-01370-LTS Document 7 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUTHER LOPEZ,

                                Plaintiff,

                    -against-                                    21-CV-1370 (LTS)

                                                                 CIVIL JUDGMENT
GENESIS FS CARD SERVICES, INC.; THE
BANK OF MISSOURI,

                                Defendants.

         Pursuant to the order issued July 21, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

SO ORDERED.

Dated:     July 21, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
